Currier, Judge,
delivered tbe opinion of tbe court.
Tlie record in this cause shows no final judgment. I find a memorandum in tbe bill of exceptions thus: “ Tbe court then rendered judgment in favor of tbe plaintiffbut the judgment itself, if there was one, is not set out, nor is there anything to show whether the supposed judgment was absolute or conditional, interlocutory or final, The defendant’s counsel refers to the supposed judgment as being conditional, but the record shows nothing in relation to the matter.
Writ dismissed.
The other judges concur.